



EXHIBIT 10.71


TERMS OF AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT




The form of Amended and Restated Change in Control Agreement (the “Agreement”),
filed as Exhibit 10.2 on the Registrant’s Quarterly Report on Form 10-Q for the
quarterly period ended September 30, 2014 contains blanks where the multiple of
the executive’s base amount and the term of continued benefits provided under
the Agreement vary for certain executives. On February 27, 2018, the Registrant
entered into such an Agreement with the executive officer below, providing
continued benefits for the term, and at the multiple of such executive's base
amount, as listed in the following chart:


Executive Officer
Number of Times Base Amount Section (4a)
Term of Continued Benefits Section (4 b & c)
Edward O. Handy, III
3 times
36 months






